— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered August 19, 1982, convicting him of robbery in the second degree (two counts), criminal use of a firearm in the *584second degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Farlo, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court did not err in ruling that Fahey’s in-court identification of the defendant would be permitted at trial inasmuch as Fahey’s observation of the defendant’s face for about one minute, in a well-lit office, at close range, sufficiently established an independent basis for her identification.
We also note that contrary to the defendant’s claim, the gun was properly admitted into evidence (see, People v Mirenda, 23 NY2d 439, 452-453, People v Del Vermo, 192 NY 470). Mangano, J. P., Bracken, Niehoff and Spatt, JJ., concur.